The State of TexasAppellee




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 7, 2015

                                     No. 04-14-00915-CR

                                       Adan FLORES,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2014CRS000311-D1
                         Honorable Jose A. Lopez, Judge Presiding


                                        ORDER
        Appellant’s motion for extension of time to file his reply brief is GRANTED. Appellant’s
reply brief is due on July 22, 2015.


                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of July, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court